 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Steven William Dyer,                              No. CV-17-01528-PHX-DWL
10                  Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”) of
17   the United States Magistrate Judge (Doc. 23). The R&R, which was issued on June 26,
18   2018, recommended that the petition be denied and further provided that “[t]he parties shall
19   have fourteen (14) days from the date of service of a copy of this recommendation within
20   which to file specific written objections with the Court.” (Doc. 23 at 27.)
21          Here, no such objections have been filed. Thus, the Court accepts the Magistrate
22   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
23   not appear that Congress intended to require district court review of a magistrate’s factual
24   or legal conclusions, under a de novo or any other standard, when neither party objects to
25   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
26   review is required of a magistrate judge’s report and recommendation unless objections are
27   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003)
28   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 1   de novo if objection is made, but not otherwise.”).
 2          Accordingly,
 3          IT IS ORDERED that the R&R (Doc. 23) is accepted and adopted, that the Petition
 4   (Doc. 1) is denied with prejudice, and that the Clerk of Court shall enter judgment
 5   accordingly.
 6          IT IS FURTHER ORDERED that a certificate of appealability and leave to
 7   proceed in forma pauperis on appeal be DENIED because petitioner has not made a
 8   substantial showing of the denial of a constitutional right and because the dismissal of the
 9   petition is justified by a plain procedural bar and jurists of reason would not find the
10   procedural ruling debatable.
11          Dated this 10th day of December, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
